Mr. Presiding Justice Dibell delivered the opinion of the court. 4. Attorney and client, § 123*—bow reasonable value of legal services should be determined. The determination of the reasonable value of legal services depends upon a consideration both of the nature and result of the controversy in which such services were rendered, the skill and labor required, the responsibility imposed and the standing and character of the attorney rendering such services. 5. Eminent domain, § 224*—when amount awarded as attorney’s fees not excessive. In a petition seeking to condemn a right of way over defendant’s land where defendant was awarded attorney’s fees, an award of $250 for such fees held not excessive under the evidence, it appearing that such services were performed by an attorney competent to protect the interests of his client. 6. Trial, § 69*—when burden of showing number of witnesses unreasonable upon party objecting. Where objection is made to the number of witnesses called by a party in the trial, of an action, the party making the objection has the burden of showing that the number of such witnesses was unnecessary and unreasonable. 7. Trial, § 69*—when court power to limit number of witnesses. Rule laid down in Geohegan v. Union El. R. Co., 266 Ill. 482, as to the power of the court to limit the number of witnesses who may testify on a given subject, followed. 8. Appeal and error, § 1313*—when presumed court would have made order as to limitation of number of witnesses. On appeal, where it is objected that the number of witnesses called by a party at the trial was unnecessary and unreasonable, the Appellate Court will presume that if a motion had been seasonably made to limit the number of witnesses the trial court would have made a proper order on that motion. 9. Appeal and error, § 1313*—when presumed number of witnesses not unreasonable. Where on appeal it is objected that the number of witnesses who testified for a party at the trial of a cause was unnecessary and unreasonable, the Appellate Court will presumé in support of the trial court that the number of such witnesses was not unreasonable where the record does not show the subjects on which any witness testified on either side of the case.